Citation Nr: 1210842	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.    

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral elbow disability.    

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hand disability.    

4.  Entitlement to service connection for bunions on the left foot.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1960, with subsequent periods of active duty for training and inactive duty training ending in September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issues of entitlement to service connection for a bilateral elbow disability, a bilateral knee disability, and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection for a bilateral knee disability, a bilateral elbow disability, and a right hand disability, and the Veteran did not perfect an appeal.  

2.  The additional evidence received since the March 2003 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral knee disability, a bilateral elbow disability, and a right hand disability.  

3.  The preponderance of the evidence is against finding that the Veteran has bunions on the left foot that had their onset in service or that are otherwise associated with service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 2003 rating decision is new and material; thus, the claims of entitlement to service connection for a bilateral knee disability, a bilateral elbow disability, and a right hand disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  Service connection for bunions on the left foot is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the new and material evidence claims.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claims should be reopened.  Thus, the Board finds any deficiency in this aspect of VCAA notice to be harmless.  

The Board finds that the notification requirements of VCAA have been satisfied with respect to the bunions on the left foot claim.  In this regard, the Board notes evidentiary development letters dated in January 2007, April 2007, July 2011, and December 2011 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the July 2011 and December 2011 notice letters were not issued prior to the initial adjudication of the Veteran's claim in July 2007.  His claim, however, was subsequently readjudicated in the January 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA examination in August 2010.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the August 2010 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The March 2003 rating decision denied entitlement to service connection for arthritis of multiple joints.  It noted complaints of elbow tenderness in service and that periodic in-service examination reports noted the Veteran played tennis with no apparent restraints.  It also noted that the Veteran suffered a contusion on the right hand when a vehicle door was closed on it.  Right hand x-rays did not show any fracture or dislocation, and the condition was treated and resolved.  A February 2005 statement of the case noted an absence of medical evidence showing that the Veteran's arthritis of multiple joints is due to or was caused by his initial six months of active military service in 1960 or was diagnosed to a compensable degree within 12 months of separation from active military service.

In order to reopen the bilateral knee, bilateral elbow, and right hand disability claims, the Veteran must present new evidence that is relevant to establishing a link between a current knee, elbow, or right hand disability and military service.  

As noted above, the Veteran served on active duty from March 1960 to September 1960, and he had subsequent periods of active duty for training and inactive duty training ending in September 2000.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2011).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive periods, however, do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

The Veteran's service treatment records and service personnel records were of record at the time of the March 2003 rating decision, as were private medical records and a February 2002 VA examination report.  

A.  Bilateral Knee Disability

The Veteran has filed a request to reopen the claim of entitlement to service connection for bilateral knee disability.  He essentially contends that he developed knee arthritis due to repeated knee injuries during his field training during his 33 years of Reserve service.  He reported that he developed bilateral knee arthritis that has necessitated bilateral knee surgeries and right knee replacement.  He reported in the April 2003 notice of disagreement that arthritis was contributed to by the many times he had to sleep on the ground while in the field for camps throughout the years.  He also discussed having to pick up many heavy items over the years in the Reserves.

With respect to the Veteran's service treatment records, numerous in-service examination reports from February 1960 through February 1991 do not show any knee complaints or clinical abnormalities.

Numerous in-service medical history records from February 1960 through September 1996 reflect that the Veteran reported no past or current knee disabilities. 

An August 1997 annual medical certificate notes that the Veteran had surgery for bilateral meniscus tear in April 1997.  It notes that the Veteran has been released to unrestricted physical duty.  

An August 1997 service treatment record notes that a letter was sent requesting a discharge summary from knee surgery and asking the Veteran to report to physical examination section for doctor's review.  

A November 1997 service treatment record notes that the Veteran was doing well recently following arthroscopy of the knees.  

A February 2002 VA examination report diagnoses status post operative chondromalacia of the bilateral knees with x-ray evidence of degenerative joint disease.  The Veteran reported that he suffered a fall while in the Air Force two years ago, and he has had residual pain in his bilateral knees ever since.  (The Board notes that a June 2000 service treatment record reflects that the Veteran stepped backwards and fell to the ground hitting his buttocks on the floor.)  He reported having had surgery twice on the right knee and once of the left knee for meniscus tears and chondromalacia.    

An October 2003 record from a private physician notes that the Veteran injured his right knee in a fall.  It notes that he has had some knee difficulty before.  

An October 2004 private EMG/nerve conduction study report notes that the Veteran reported pain behind his right knee.  

The Veteran's claim of entitlement to service connection for arthritis of multiple joints was originally denied in a March 2003 rating decision.  While this decision did not specifically reference the Veteran's knees, it listed various in-service joint pain treatments and found that the Veteran's service did not cause his arthritis.  

The Veteran filed a notice of disagreement with this decision in April 2003.  The February 2005 statement of the case found that there was no medical evidence showing that his arthritis of multiple joints is due to or was caused by active military service.  It noted that there was no evidence of any complaints, diagnoses, or treatment for any manner of arthritis, degenerative joint disease, or any manner of joint injury during his initial period of active duty service in 1960.  There was no medical evidence showing a clinical diagnosis of arthritis within 12 months following separation from active service.  The Veteran did not perfect an appeal of this claim, and it became final. 

Since the March 2003 rating decision, the Veteran has submitted private medical evidence of current bilateral knee disability.  

He also testified at a February 2010 Board hearing that he banged his knees approximately 12 years earlier when he was thrown out the door by a sergeant in charge and fell down the steps.

The Board finds that this testimony is new in that it was not of record at the time of the March 2003 rating decision.  It is also new in the sense that it describes a specific in-service bilateral knee injury that was not of record at the time of the March 2003 denial.  The Board observes that, although the Veteran is a lay person, he is competent to report that he injured his knees in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted above, this testimony is presumed to be credible for purposes of reopening this claim.  It is material in that it pertains to establishing an in-service injury.  

Therefore, new and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.  To this extent, the appeal is granted.


B.  Bilateral Elbow Disability

The Veteran has filed a request to reopen the claim of entitlement to service connection for bilateral elbow disability.  He essentially contends that he has bilateral elbow arthritis that is related to his 33 years of Reserve service.  As noted above, he reported in the April 2003 notice of disagreement that arthritis was contributed to by the many times he had to sleep on the ground while in the field for camps throughout the years.  He also discussed having to pick up many heavy items over the years in the Reserves.

With respect to the Veteran's service treatment records, numerous in-service examination reports from February 1960 through February 1991 do not show any elbow complaints or clinical abnormalities.  A September 1996 periodic non-flying examination report notes that the Veteran's upper extremities were clinically normal but had normal range of elbow motion.  This record also notes "[e]lbow arthralgia mild, plays tennis without notable discomfort."  In the April 2003 notice of disagreement, the Veteran reported that took pain medication before and after tennis.  

Numerous in-service medical history records from February 1960 through September 1996 reflect that the Veteran reported no past or current elbow disabilities. 

Reports of a May 1978 right hand injury, which will be discussed in more detail below, do not reflect that he injured his elbow or reported elbow symptomatology at that time.  

A February 2002 VA examination report reflects an impression of limited motion of the bilateral elbows with x-ray evidence of degenerative joint disease.  This record notes that the Veteran reported having had limitation of motion of the bilateral elbows for the past two years.  He reported having had no specific treatment or x-rays.  It notes that "He recalls no injury and says that the condition developed gradually."  

As noted above, the Veteran's claim of entitlement to service connection for arthritis of multiple joints was originally denied in a March 2003 rating decision.  This decision noted that the Veteran's service treatment records show that he complained of elbow tenderness but that he played tennis with no apparent restraints.  It found that the Veteran's service did not cause his arthritis.  

The Veteran filed a notice of disagreement with this decision in April 2003.  The February 2005 statement of the case found that there was no medical evidence showing that his arthritis of multiple joints is due to or was caused by active military service.  It noted that there was no evidence of any complaints, diagnoses, or treatment for any manner of arthritis, degenerative joint disease, or any manner of joint injury during his initial period of active duty service in 1960.  There was no medical evidence showing a clinical diagnosis of arthritis within 12 months following separation from active service.  The Veteran did not perfect an appeal of this claim, and it became final. 

Since the filing of the current claim in February 2006, the Veteran has submitted an undated letter from a private physician noting that he suffers from osteoarthritis of the right hand and elbow that "is the result of trauma that took place while the patient was in the military."  

In a May 2008 statement, he reported that he struck his right elbow on the door jamb when he injured his right hand in service.  

The Board finds that the February 2006 private medical record and the May 2008 personal statement are new in that they were not of record at the time of the March 2003 rating decision.  The February 2006 record is also material in that it provides a competent medical opinion linking the Veteran's current right elbow disability to his military service.  The May 2008 personal statement is also material in that it competently describes an in-service elbow injury.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral elbow disability.  To this extent, the benefit sought on appeal is granted.

C.  Right Hand Disability

The Veteran has filed a request to reopen the claim of entitlement to service connection for a right hand disability.  He essentially contends that he currently has arthritis in the right hand due to an in-service injury.

This claim was originally denied in a March 2003 rating decision.  This decision noted that the Veteran's service treatment records reflect he received treatment for a contusion to the third and fourth fingers of the right hand.  It incorrectly noted that the right hand disability is not eligible for service connection because it did not occur on active duty.  The Board notes, however, that a May 1978 service treatment record reflects this injury occurred in the line of duty.

In addition to the above rationale, the December 2008 statement of the case notes that the medical evidence of record does not show that the Veteran has a current right hand disability that is related to his military service. 

As noted above, since the filing of the current claim in February 2006, the Veteran has submitted an undated letter from a private physician noting that he suffers from osteoarthritis of the right hand and elbow that "is the result of trauma that took place while the patient was in the military."  

The Board finds that the February 2006 private medical record is new in that it was not of record at the time of the March 2003 rating decision.  It is also material in that it provides a competent medical opinion linking the Veteran's current right hand disability to his military service.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right hand disability.  To this extent, the benefit sought on appeal is granted.

III.  Service Connection

The Veteran has also claimed entitlement to service connection for left foot bunions.  He essentially contends that this condition developed as a result of tight boots he wore in the military.

As noted above, in general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2011).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive periods, however, do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

The Veteran's service treatment records include a May 1960 record reflecting that the Veteran received new boots the day before because the old ones were too large.  The new ones were too short, so the Veteran was walking on the tips of his toes.  An April 1988 record reflects that the Veteran sought treatment for a blister on his left foot. 

None of the in-service examination reports reflect findings of blisters or bunions on the Veteran's left foot.  The Veteran reported foot trouble on the February 1991 medical history record, but he denied such trouble in all previous reports and in a subsequent record from September 1996.  

A February 2004 private medical record notes that the Veteran has had a bunion over the past six to ten years.  

He testified at his June 2011 Board hearing that the bunion developed in 1993.  He stated that his boots were too tight and were bothering him.  He said that someone got him lightweight, wide boots a few years later.  He reported that he had to have the bunion cut down about four years ago.  The Board notes that this development of a bunion on the left foot is considered an injury for the purpose of establishing in-service incurrence.  Thus, service connection may be granted if the evidence establishes that the Veteran's wearing of tight boots in service caused his left foot bunion.  

The Veteran underwent a VA examination in August 2010.  The examiner diagnosed bilateral bunions and mild first metatarsophalangeal degenerative joint disease.  She noted that the Veteran's left foot condition was noted in 2002 with hallux valgus and a bunion.  It was reported to be two years old at the time.  His reserve duty had been completed in 2000.  There was no report of a left foot condition during military service and no diagnosis.  She noted that the only report of foot pain in service was in the 1960s.  It was caused by shoe size, which was corrected and never reported again.  The examiner stated that this creates an area of gray as to when the left foot condition began and what caused this condition.  

The examiner noted that the Veteran was a police officer which would have required foot duty at least to some degree.  She noted it was problematic to say that his left foot condition, hallux valgus (now corrected) with bunion (also corrected) and first metatarsophalangeal mild degenerative joint disease, were caused by his military service.  She noted that the late onset, multiple risk factors, and the insufficiency of the records make a definitive statement difficult.  She concluded that it is less likely than not that the Veteran's left foot condition was caused by military service.  Since he did not complain of his foot condition until after military service, she could not state it was aggravated by military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the August 2010 VA medical opinion highly probative to resolving the issue of entitlement to service connection for left foot bunions.  This report discusses the Veteran's pertinent medical history, including the Veteran's pertinent service treatment records and post-service medical records.  This report also describes the Veteran's current complaints and provides relevant examination findings.  The VA physician's assistant provides a thorough rationale for her opinion with a detailed discussion of the facts of the Veteran's case.  The Board thus finds that the VA examination report has provided adequate rationale to render this opinion highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran, who believes that his left foot bunion was incurred as a result of the boots he wore during service.  The Board finds that the Veteran is competent to report having suffered such injury.  See Jandreau, supra.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In the case at hand, as noted in the August 2010 VA examination report, the Veteran's service treatment records do not reflect that he sought treatment for a left foot bunion, or any foot disability, around 1993.  In addition, his September 1996 in-service examination report reflects the Veteran's lower extremities were clinically normal, and he denied any past or current foot disability in his September 1996 medical history report.  Thus, in the absence of credible medical evidence of a link between the Veteran's military service and left foot bunions, service connection for left foot bunions is not warranted.

In summary, the Board finds that a preponderance of the evidence is against finding that the Veteran's left foot bunions were caused or aggravated in the line of duty during his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for left foot bunions is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral elbow disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right hand disability is reopened.

Entitlement to service connection for bunions on the left foot is denied.


REMAND

The Board notes that there are no etiology opinions of record for the reopened claims of entitlement to service connection for a bilateral knee disability, a bilateral elbow disability, and a right hand disability.  Therefore, a remand is necessary in order to schedule a VA examination and obtain etiology opinions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current bilateral knee, bilateral elbow, and right hand disabilities.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent knee, elbow, or right hand pathology found and should diagnose any current relevant disabilities.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


